DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 9, 12, 17, 18, 22, 23, 27 and 29-33 in the reply filed on 21 April 2022 is acknowledged.
Claims 34 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 April 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Biomass transport unit 
Moisturizing means
Insulation means
Support element
Securing means
Hinge means
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claim 1 is objected to because of the following informalities:  it is unclear if the “biomass inlet”, “biomass outlet”, “gas inlet”, “gas outlet”, “biomass transport unit” and “gas flow” are elements of the “at least one conduit” or the “system”, as both the “gas flow” and “system” are followed by the word “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 22, 23, 27 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pschorn (US 20090221814).
	With respect to claim 1, Pschorn discloses a system for treating biomass comprising a conduit (Figure 2:12) having at least one biomass inlet and at least one biomass outlet.  The conduit also includes at least one gas inlet and at least one gas inlet for accommodating a steam (Figure 2:13) gas flow across the longitudinal direction of the conduit.  At least paragraph [0043] states that the conduit includes a biomass transport unit configured to move the biomass from the inlet to the outlet. Although Pschorn teaches that the conduit is usually operated at a positive pressure of about 1.5 bar, the conduit is “configured to tolerate” a negative pressure of at least 0.1 bar.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.
	With respect to claim 2, Pschorn discloses the apparatus as described above.  Pschorn teaches that the gas inlet/outlet is a steam inlet/outlet.
	With respect to claim 4, Pschorn discloses the apparatus as described above.  Pschorn shows that the biomass transport direction is along the longitudinal direction of the conduit.
	With respect to claims 5 and 33, Pschorn discloses the apparatus as described above.  Pschorn shows that the steam inlet and outlet are placed at opposite sides of the conduit, such that the steam flows across the longitudinal direction of the conduit.
	With respect to claim 22, Pschorn discloses the apparatus as described above.  The Pschorn transport unit is fully capable of being operated to retain biomass within the conduit between 5 minutes to 12 hours.  Again, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.
	With respect to claim 23, Pschorn discloses the apparatus as described above.  Pschorn further states in at least paragraphs [0021] and [0022] that moisturizing means are used to provide water, water vapor, acids and catalyzing agents to the biomass.
	With respect to claim 27, Pschorn discloses the apparatus as described above.  The Pschorn system may be operated continuously.

Claims 1-6, 22, 27 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulqueen (US 20110278150).
With respect to claim 1, Mulqueen teaches a system for treating biomass comprising at least one conduit (Figure 4:402), at least one biomass inlet (Figure 4:412), at least one biomass outlet (Figure 4:420), at least one gas inlet (Figure 4:418) and at least one gas outlet (Figure 4:422).  A biomass transport unit (Figure 4:414) is used to move biomass in a longitudinal direction through the conduit from the biomass inlet to the biomass outlet.  Furthermore, the system is configured such that gas flows across the longitudinal direction of the conduit.  This is described in at least paragraphs [0045] and [0046].  At least paragraph [0043] teaches that the conduit is configured to tolerate a negative pressure of at least 0.1 bar, such that gas flows from the gas inlet to the gas outlet at a negative pressure (“Reactor 302 is maintained at a negative pressure by a blower 306 which is in communication therewith via a connector 308. The blower pulls atmospheric air into the chamber via control valve 310”).
With respect to claim 2, Mulqueen discloses the apparatus as described above.  Mulqueen teaches that the gas inlet/outlet is a steam inlet/outlet.
With respect to claim 3, Mulqueen discloses the apparatus as described above.  Mulqueen teaches that a safety valve (Figure 4:418) is used to regulate the flow of gas through the conduit.
	With respect to claim 4, Mulqueen discloses the apparatus as described above.  Mulqueen shows that the biomass transport direction is along the longitudinal direction of the conduit.
	With respect to claims 5 and 33, Mulqueen discloses the apparatus as described above.  Mulqueen shows that the steam inlet and outlet are placed at opposite sides of the conduit, such that the steam flows across the longitudinal direction of the conduit.
With respect to claim 6, Mulqueen discloses the apparatus as described above.  Mulqueen further shows that the conduit may have two gas inlets 412, 426 and two gas outlets 424, 428.
	With respect to claim 22, Mulqueen discloses the apparatus as described above.  The Mulqueen transport unit is fully capable of being operated to retain biomass within the conduit between 5 minutes to 12 hours.  Again, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.
	With respect to claim 27, Mulqueen discloses the apparatus as described above.  The Mulqueen system may be operated continuously.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 22, 23, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pschorn (US 20090221814) in view of Mulqueen (US 20110278150).
	With respect to claim 1, Pschorn discloses a system for treating biomass comprising a conduit (Figure 2:12) having at least one biomass inlet and at least one biomass outlet.  The conduit also includes at least one gas inlet and at least one gas inlet for accommodating a steam (Figure 2:13) gas flow across the longitudinal direction of the conduit.  At least paragraph [0043] states that the conduit includes a biomass transport unit configured to move the biomass from the inlet to the outlet.  In the event that limitations directed to the conduit being configured to tolerate a negative pressure affect the structure of the device (as opposed to being intended use recitations according to the rejections under 35 U.S.C. 102 presented above), then Pschorn does not anticipate the claim because Pschorn teaches that the conduit is maintained at pressures slightly above ambient (e.g. 1.5 bar).
	Mulqueen, however, teaches a system for treating biomass comprising at least one conduit (Figure 4:402), at least one biomass inlet (Figure 4:412), at least one biomass outlet (Figure 4:420), at least one gas inlet (Figure 4:418) and at least one gas outlet (Figure 4:422).  A biomass transport unit (Figure 4:414) is used to move biomass in a longitudinal direction through the conduit from the biomass inlet to the biomass outlet.  Furthermore, the system is configured such that gas flows across the longitudinal direction of the conduit.  This is described in at least paragraphs [0045] and [0046].  At least paragraph [0043] teaches that the conduit is configured to tolerate a negative pressure of at least 0.1 bar, such that gas flows from the gas inlet to the gas outlet at a negative pressure (“Reactor 302 is maintained at a negative pressure by a blower 306 which is in communication therewith via a connector 308. The blower pulls atmospheric air into the chamber via control valve 310”).
	Before the effective filing date of the claimed invention, it would have been obvious to deliver a gas flow through the Pschorn conduit under negative pressure.  Mulqueen teaches that this is accomplished simply by positioning a blower at the outlet of the conduit.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.  Mulqueen teaches that gas flowing through a biomass conduit under negative pressure is beneficial because it promotes mixing during biomass processing.

	With respect to claim 2, Pschorn disclose and Mulqueen disclose the combination as described above.  Pschorn teaches that the gas inlet/outlet is a steam inlet/outlet.

	With respect to claim 3, Pschorn disclose and Mulqueen disclose the combination as described above.  Mulqueen teaches that a safety valve (Figure 4:418) is used to regulate the flow of gas through the conduit.

	With respect to claim 4, Pschorn disclose and Mulqueen disclose the combination as described above.  Pschorn shows that the biomass transport direction is along the longitudinal direction of the conduit.

	With respect to claims 5 and 33, Pschorn disclose and Mulqueen disclose the combination as described above. Pschorn shows that the steam inlet and outlet are placed at opposite sides of the conduit, such that the steam flows across the longitudinal direction of the conduit.

	With respect to claim 6, Pschorn disclose and Mulqueen disclose the combination as described above.  It would have been obvious to provide essentially any number of gas inlets and outlets in the Pschorn system.  A mere duplication of parts that produces a cumulative or otherwise predictable change in operation is generally considered to be prima facie obvious.  See MPEP 2144.04.

	With respect to claim 22, Pschorn disclose and Mulqueen disclose the combination as described above. The Pschorn transport unit is fully capable of being operated to retain biomass within the conduit between 5 minutes to 12 hours.  Again, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

	With respect to claim 23, Pschorn disclose and Mulqueen disclose the combination as described above.  Pschorn further states in at least paragraphs [0021] and [0022] that moisturizing means are used to provide water, water vapor, acids and catalyzing agents to the biomass.

	With respect to claim 27, Pschorn disclose and Mulqueen disclose the combination as described above.  The Pschorn system may be operated continuously.  

Claims 9, 12, 17, 18 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pschorn (US 20090221814) in view of Mulqueen (US 20110278150) as applied to claim 1, and further in view of Albert (DE 202014000237).
	Pschorn and Mulqueen disclose the combination as described above, however do not expressly teach that the transport unit comprises two or more transport planes.
	Albert discloses a system for treating biomass comprising a conduit having a biomass transport unit.  The biomass transport unit includes two or more transport planes (Figure 1:6) that each have a conveyor belt configured to move biomass.  The transport unit is configured to adapt to the compaction degree of the biomass, and biomass may be sandwiched between the two or more planes.  The multiple planes are divided into sections that are angularly displaced relative to the transport plane using hinge means (Figure 1:9). Support elements are used to hold the conduit in place, as well as to secure individual elements within the conduit.
	Before the effective filing date of the claimed invention, it would have been obvious to equip the Pschorn conduit with known prior art transport units, including those that comprise multiple planar sections that are angularly displaced.  Albert teaches that dividing a conveyor unit into different conveyor planes allows one to adjust the operation in response to the nature of the biomass.  Albert shows how each individual conveyor plane may be angularly displaced relative to the others in order to improve transport.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.  

Claims 9, 12, 17, 18 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mulqueen (US 20110278150) as applied to claim 1, and further in view of Albert (DE 202014000237).
	Mulqueen discloses the apparatus as described above, however does not expressly teach that the transport unit comprises two or more transport planes.
	Albert discloses a system for treating biomass comprising a conduit having a biomass transport unit.  The biomass transport unit includes two or more transport planes (Figure 1:6) that each have a conveyor belt configured to move biomass.  The transport unit is configured to adapt to the compaction degree of the biomass, and biomass may be sandwiched between the two or more planes.  The multiple planes are divided into sections that are angularly displaced relative to the transport plane using hinge means (Figure 1:9). Support elements are used to hold the conduit in place, as well as to secure individual elements within the conduit.
	Before the effective filing date of the claimed invention, it would have been obvious to equip the Mulqueen conduit with known prior art transport units, including those that comprise multiple planar sections that are angularly displaced.  Albert teaches that dividing a conveyor unit into different conveyor planes allows one to adjust the operation in response to the nature of the biomass.  Albert shows how each individual conveyor plane may be angularly displaced relative to the others in order to improve transport.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Dahms (US 20040120867) reference teaches the state of the art regarding biomass conduits maintained under negative pressure to facilitate the flow of steam from an inlet to an outlet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799